Citation Nr: 1622539	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-33 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability to include as due to radiation exposure.

2.  Entitlement to service connection for a lumbar spine disability to include as due to radiation exposure.

3.  Entitlement to service connection for a respiratory disability claimed as due to in-service exposure to asbestos and chemicals chlorobromomethane (CB) and carbon tetrachloride (CTC).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1964.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (hereinafter agency of original jurisdiction (AOJ)).  In addition to the matters listed on the title page, the rating decision also denied service connection for bilateral hearing loss and tinnitus.  The Board notes, however, in a February 2016 rating decision, the AOJ granted the Veteran's bilateral hearing loss and tinnitus claims.  As such, those service connection claims are not before the Board.

In a March 2016 VA Form 21-526EZ, the Veteran requested, among others, an increased rating for his service-connected bilateral hearing loss.  As this matter has not been adjudicated by the AOJ, it is not properly before the Board; hence, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  At no time prior to, or during, the pendency of the claim has the Veteran manifested a right hip disability that is due to disease or injury.

2.  The preponderance of the evidence of record shows that the Veteran was not exposed to ionizing radiation during service.

3.  A lumbar spine disability is not shown in service or for many years after; and there is no competent evidence that osteopenia of the lumbar spine is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right hip disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was not provided with a VA examination and/or opinion relative to his claims decided herein.  In service connection claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Appellant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to the right hip claim as he does not have nor has he had, at any point during the appeal period, a diagnosed right hip disability due to disease or injury.  Moreover, there is no indication that the Veteran's lumbar spine disability may be related to service, to include any alleged ionizing radiation exposure.  Therefore, the Board finds that an examination and opinion is not warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159 (c)(4); McLendon, supra; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (discussing the circumstances when a VA examination and opinion are required).

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Indeed, even when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right hip

The Veteran contends that he has a right hip disability due to in-service radiation exposure.  Indeed, he indicated that as a result of the exposure, he has lost 2.5 inches in height and bone loss in his right hip.  See January 2010 notice of disagreement (NOD).

Service treatment records are entirely negative for any complaints, treatment, or diagnoses referable to the Veteran's right hip.  Furthermore, while post-service treatment records reflect complaints referable to his right hip, to include pain, such fail to show a diagnosed right hip disorder and all X-rays have been negative, to include a November 2006 Bone Density Study that reveals normal mineral density of the right hip.

The only evidence that the Veteran currently suffers from a right hip disorder, to include any arthritis or bone loss, are his statements that he has experienced a right hip disorder since performing his service duties.  While the Veteran is certainly competent to describe the right hip discomfort and any pain that may arise from his duties, the record lacks any evidence of a diagnosed disease or injury (underlying pathology) associated with the Veteran's right hip.  Furthermore, the Veteran as a lay person, is not competent to offer an opinion as to whether there is underlying pathology associated with his right hip complaints.  In this regard, such a diagnosis requires the administration and interpretation of diagnostic testing, which may include a physical examination and specialized imaging, to include X-rays.  Therefore, as such is a complex medical question, the Veteran is not competent to provide such evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Moreover, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.  As indicated above, current disability due to disease or injury is required in order to establish service connection.  Brammer, supra.  Further, there is no evidence that the Veteran had a right hip disability due to underlying pathology, to include arthritis, at any time prior to, or during, the pendency of his claim.  See McClain, supra; Romanowsky, supra.  Therefore, in the absence of an identifiable right hip disability due to disease or injury, this claim is denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of- the doubt doctrine.  The Board notes, however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Lumbar spine

Relevant to the current lumbar spine disability, the Veteran indicates that his lumbar spine disability is due to his service duties he performed as a firefighter in the Aircraft crash and rescue division.  Indeed, he stated that one of his duties entailed inspecting buildings for fire hazards to include the igloo where nuclear weapons were stored.  He indicated that while inspecting a building for fire hazards, where weapons were stored, his dose meter was maxed out twice; and during another mission his dose meter maxed out several times and was ignored by the clerk.  He indicated that as a result of the in-service exposure he lost 2.5 inches in height; as well as bone loss in his spine, and softening of his bones.  See January 2010 NOD.

The Veteran's service personnel records show his service occupational specialty was that of a firefighter, aircraft crash and rescue. 

The service treatment records show no complaints of or treatment for a lumbar spine disability.  On July 1964 separation examination, the Veteran denied any back disorder, and clinical evaluation of the spine was normal.

The earliest post-service diagnosis of a lumbar disorder is a November 2006 report that shows osteopenia of the lumbar spine.  See November 2006 Dexa Bone Density Study report. 

The Board observes that service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  See Ramey v. Brown, 9 Vet. App. 40 (1996). 

First, there are specific diseases which may be presumptively service-connected if manifest in a "radiation-exposed veteran."  The presumptively service-connected diseases specific to radiation-exposed veterans do not include osteopenia of the lumbar spine.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The term "radiation-exposed veteran" means a veteran who participated in a "radiation-risk activity." See 38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" is defined in detail and does not include the Veteran's claimed manner of exposure.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Furthermore, neither the Veteran's service treatment records nor personnel records contain any documentation indicating radiation exposure, as would typically be associated with a radiation-exposed veteran.  Thus, the Veteran is not entitled to service connection under this method. 

The second method of service connection is found under 38 C.F.R. § 3.311(b)(2). This provision provides that certain listed "radiogenic" diseases may be service connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  The list of radiogenic diseases does not include osteopenia of the lumbar spine.  Id.  Thus, the Veteran is not entitled to service connection under this method. 

Regarding the third method of service connection, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As discussed, under the pertinent regulations, the Veteran does not suffer from a radiogenic disease, nor do his service personnel records indicate exposure to a radiation risk activity while in service.  His statement that he worked in close proximity to nuclear weapons does not rise to that which is contemplated by VA regulation.  Thus, the first two theories of entitlement are not applicable to the claim.

With regard to the contention that his diagnosed lumbar spine disability is due to exposure to ionizing radiation or otherwise due to his duties in service, the weight of the evidence weighs against the claim on a direct basis.  There is no indication of this condition existing in service, or indication of any complaints or symptoms related to his lumbar spine in service.  The competent and credible evidence is against a finding of any continuity of symptoms following separation from service. The records do not show the Veteran was experiencing any symptoms related to his back for many years after separation from service.  There is also no medical nexus relating any of the Veteran's lumbar spine with his service or even indicating the condition may be related in some way to active service.  Moreover, the Veteran's lay statements contending a relationship between possible radiation exposure and his lumbar spine are conclusory in nature.  While he indicated that his dose meter maxed out while he was inspecting buildings, he has not offered any specific contentions as to how his lumbar spine was caused or aggravated by proximity to nuclear weapons.  Therefore, not only is there no evidence of a chronic disease in service or continuous symptoms since service, but there is also a lack of any credible or competent statements to support the Veteran's contentions.

The only other evidence in the record concerning the etiology of the Veteran's disabilities are his own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board notes, however, the lumbar spine disability in this case could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Therefore, based on the competent and probative evidence of record, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability, as this condition has not been causally or etiologically related to any disease, injury, or incident of service, or presumptively related to service.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




ORDER

Service connection for a right hip disability, to include as due to radiation exposure, is denied.

Service connection for a lumbar spine disability, to include as due to radiation exposure, is denied.


REMAND

Relevant to the Veteran's respiratory disability, he contends that such results from in-service asbestos exposure as well as exposure to chemicals CB and CTC.  See January 2010 NOD.  As noted, the Veteran's service personnel records document that he was a firefighter in the Aircraft crash and rescue division.

With regards to asbestos exposure, there is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

Here, the medical evidence includes a June 2009 private radiology report that shows interstitial scarring in the mid and lower lung zones with a little pleural thickening at the right lung apex.  An October 2011 private treatment record documents the Veteran's complaint of shortness of breath.  The Veteran has not indicated a history of asbestos and/or chemical exposure in a civilian capacity.

To date, the Board has no reliable information as to whether the Veteran was exposed to asbestos in service as claimed.  It is unlikely that the exposures claimed by the Veteran would be documented in his service treatment records or service personnel records.  As the Veteran may manifest an asbestos-related pulmonary disorder, the Board finds that VA has a duty to investigate whether the Veteran may have been exposed to asbestos in service as claimed.  Thus, the Board will request that the appropriate service department determine whether the Veteran's fire protection suit, i.e. helmet, gloves, and the entire top layer contained asbestos thereby exposing him to asbestos.

Furthermore, the Veteran contends that he was exposed to chemicals CB and CTC.  Indeed, he noted that both chemicals were used to extinguish fires.  See January 2010 NOD.  As noted, the Veteran's military duties was that of a firefighter.  He has a post-service diagnosis of shortness of breath with interstitial scarring in the mid and lower lung with some pleural thickening in the right apex.

To this end, the Board finds that the Veteran's competent and credible lay statements indicate that he may have a current disability that is associated with his active service.  The Board notes, however, the record does not contain sufficient evidence for the Board to make a decision on this issue.  Thus, a remand is necessary to afford him a VA examination to determine the nature and etiology of his claimed lung disability.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if the Veteran's exposure to asbestos is verified, such may also impact the examiner's opinion.  Therefore, VA examination is necessary to determine the nature and etiology of all respiratory disorders present during the pendency of the Veteran's claim.

On remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his respiratory disability.  Thereafter, any identified records, to include updated records, pertinent to his lung disability from the Salem VA Medical Center (VAMC) dated from April 2016 to the present, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. (a)  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his respiratory disability.  After securing any necessary authorizations from him, obtain all identified treatment records, to include any additional records from the Salem VAMC dated from April 2016 forward. 

(b)  The Veteran should be further offered the opportunity to submit any evidence which tends to show that he was exposed to asbestos from wearing his flight protection suit while on active duty.

(c)  The Veteran should also be offered the opportunity to submit any additional evidence which tends to show that he was exposed to chemicals CB and CTC while extinguishing fires while on active duty.

2.  Obtain all available information regarding the Veteran's service duties and the likelihood of asbestos exposure from any appropriate agency.  In particular, determine, to the extent possible, whether the flight protection suit he wore contained asbestos.

3.  After completing the foregoing development, schedule the Veteran for VA examination with an appropriately qualified medical professional to clarify the diagnosis of his respiratory disorder and to obtain an opinion as to whether any currently manifested respiratory disorder is causally related to an event in service.  All appropriate tests should be conducted.  Prior to the examination, the claims file and a copy of this REMAND must be made available to the examiner for review of the case.  The examination report should note that such a review took place. 

The AOJ should provide the examiner its findings as to the nature and extent of the Veteran's asbestos exposure and chemicals CB and CTC in service, if any.

(A)  The examiner is requested to identify all currently manifested respiratory disorders, to include whether any such disorders are deemed an asbestos-related disease, that has been present since the Veteran's October 2008 claim.  If found, the examiner is requested to explain the characteristics of an asbestos-related pulmonary disease.

(B)  For each diagnosis provided, the examiner must provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any currently manifested respiratory disorder is related to the Veteran's military service, to as a result of exposure to asbestos, if verified? - and/or chemicals CB and CTC?

The rationale for all opinions expressed should be provided.
 
4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the February 2016 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


